I am in accord with much said in the majority opinion but, feeling strongly that the conclusion reached is erroneous, I am forced to dissent.
It is claimed in the majority opinion that the showing made for relief in this matter was not good cause within the meaning of § 9283. It is conceded that the amendment of 1933 "was undoubtedly passed in view of the Rosenquist decision,"187 Minn. 375, 245 N.W. 621. That decision at least allowed the commission to reopen its decisions before it had formally determined that the employe was entitled to no more compensation. By the interpretation here given to the amendment of 1933 the commission may be even deprived of that right. Under the prevailing opinion, all one owing compensation need do is to default in payment thereof for 30 days, thereby forcing the employe to enter judgment on the award, the only means by which payment can be compelled. Having had judgment entered, the employe will be precluded from seeking any *Page 487 
further relief unless he can show as much cause therefor as need be shown to open a judgment of a court of law under § 9283. Most of the decisions interpreting that section have been rendered with the proposition in mind that the judgment sought to be reopened was reached after due deliberation of a judicial body. Judgments entered in district court on awards of the industrial commission are not of that nature. Such awards are made by an administrative body, at most only a quasi-judicial board. Certainly the same considerations should not obtain as to the opening of a judgment entered pro forma upon the determination of such a body as do when there is an attempt to open a judgment entered upon a decision of a duly created court of law.
It appears that the only purpose of § 4318 permitting the entry of judgments on compensation awards was to provide employes with some means of coercing the payment of duly awarded compensation from employers who otherwise might refuse to discharge their obligations. That provision was necessary, for the industrial commission has no authority to enforce its own awards. The construction now given that section, by the majority opinion, instead of being used principally as a means to compel payment of awards becomes an almost insurmountable barrier to further relief should the need therefor appear. It would seem that the purpose of the amendment of 1933 was to liberalize the procedure in regard to the opening of awards rather than to place more restrictions about it.
The case of Ronstadt v. Minor, 152 Minn. 10, 187 N.W. 703,704, is much in point. There the district court, by order, approved a settlement of compensation made to an injured employe. Subsequently that order was set aside on the authority of G. S. 1913, § 7786, which has been carried forward as 2 Mason Minn. St. 1927, § 9283, the same section upon which relief here is denied. The showing of mistake in that case was, to my mind, much less than in the instant case, yet this court unanimously affirmed the action of the lower court and in so doing stated [152 Minn. 12]:
"It may be conceded that the showing for relief was not very strong, but we think it sufficient. It often happens that accidental injuries are deceptive as to consequences. What appears to be a *Page 488 
trifling hurt that should ordinarily heal in a short period, may apparently have done so, leaving, as in this case, some abnormal tissue that subsequently develops into a more serious matter than the original injury. In these small matters the workman cannot afford to secure either independent medical or legal advice. Much must be left to the sound judicial discretion of the court when appealed to to set aside an order because of the grounds enumerated in said section 7786."
In that view I agree and think the order here being considered should be affirmed.